DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment received on 6/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-9, 13-14, 15-16, 20-21, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov (US 20180028294 A1) and in view of Li (US 20190096035 A1).
Regarding to claim 1, Azernikov discloses an apparatus for generating a three-dimensional (3D) model for digital image scene reconstruction (Fig. 2; [0081]: one or more computing devices; [0083]: the computer system 200; [0059]: employ a generative adversarial network to generate a 3D model; output a 3D model), the apparatus comprising: 

an image simulator (Fig. 5B; [0113]: generator neural network 510; [0115]: generator) to generate a simulated image based on the 3D model, the simulated image corresponding to the captured image (Fig. 4A-4C; [0090]: images of depth maps are generated from a 3D dental model; [0114]: generate the generated sample 515; generator 510 generates the generated sample 515; Fig. 17; [0150]: generate a model of a dental restoration based on the patient's dentition data set; Fig. 18; [0151]: the trained generative deep neural network generates images 1800b, 1805b, and 1810b that are generated by the trained generative deep neural network based on the input depth maps); and 
a discriminator (Fig. 5B; [0113]: a discriminator neural network 520; [0115]: discriminator 520) to apply a discriminative model to the simulated image to determine whether the simulated image is simulated ([0114]: discriminator network 520 can output a loss function 540, which is used to quantify whether the generated sample 515 is a real natural image or one that is generated by generator 510; [0149]: this process continues and repeats until the discriminating deep neural network cannot distinguish between the generated model and a real model).

In same field of endeavor, Li teaches:
scene ([0003]: mixed reality systems merge real and virtual worlds; [0052]: render three-dimensional images and scenes; [0144]: rendering operations for a scene are subdivided in image space; [0153]: a head-mounted display; [0163]: re-render the scene; [0177]: generate a high quality 3D model of the environment; [0181]: generate the final 3D point cloud model for the scene at 2305);
a discriminator to apply a discriminative model to the simulated image to determine whether the simulated image is simulated (Fig. 24; [0184]: the generated SR depth images 2404 and original HR images 2401 are both fed into a discriminator 2406, which attempts to distinguish between the real depth image 2401 and the generated depth image 2401; the system is trained until the discriminator 2406 can no longer distinguish between the generated and real images; the system may be trained until the discriminator reaches an acceptable level of accuracy).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov to include scene; a discriminator to apply a discriminative model to the simulated image to determine whether the simulated image is simulated as taught by Li. The motivation for doing so would have been to significantly improve pixel shading performance; to improve the user experience for virtual-real object interactions in MR systems; to distinguish between the real depth image 2401 and the generated depth image 2401; to reach an acceptable level of accuracy as taught by Li in paragraphs [0166], [0178], and [0184].

Regarding to claim 2, Azernikov in view of Li discloses the apparatus of claim 1, further including: 
a loss identifier (Azernikov; Fig. 5B; [0114]: a loss function 540) to calculate a loss value based on differences between the simulated image and the captured image (Azernikov;  [0114]: quantify whether the generated sample 515 is a real natural image or one that is generated by generator 510), the loss value based on whether the discriminator correctly determined that the simulated image is a simulated image (Azernikov; Fig. 17; [0148]: train a discriminating deep neural network to recognize that the dental restoration generated by the generative deep neural network is a model versus a digital model of a real dental restoration; the discriminating deep neural network generates a loss function and loss values based on comparison of a real dental restoration and the generated model of the dental restoration); 
a generative model trainer to, in response to the loss value not satisfying a loss threshold, train the generative model (Azernikov; [0114]: Loss function 540 is used to provide the feedback required for generator 510 to improve each succeeding sample; in response to the loss function, generator 510 changes one or more of the weights and/or bias variables and generate another output; Fig. 17; [0148]: the loss function provides a feedback mechanism for the generative deep neural network; using information from the outputted loss function, the generative deep neural network generates a better model); and 
a discriminative model trainer to, in response to the loss value not satisfying the loss threshold, train the discriminative model (Azernikov; [0114]: Loss function 540 can be used to provide the feedback required for generator 510 to improve each succeeding sample; in 
Azernikov in view of Li further discloses a discriminative model trainer to, in response to the loss value not satisfying the loss threshold, train the discriminative model (Li; Fig. 24; [0184]: the system is trained until the discriminator 2406 can no longer distinguish between the generated and real images; the system may be trained until the discriminator reaches an acceptable level of accuracy).

Regarding to claim 6, Azernikov in view of Li discloses the apparatus of claim 2, wherein the 3D scene generator is further to, in response to the training of the generative model, generate the 3D model based on the trained generative model and a plurality of captured images (Azernikov; [0059]: employ a generative adversarial network to generate a 3D model; generate and output a 3D model based on the trained generator of the GAN and scan data sets; [0113]: both the generator network 510 and the discriminator network 520 are trained simultaneously; Fig. 5B; [0115]: generate a sample model of one or more dental features and/or restorations; Fig. 17; [0148]: using information from the outputted loss function, the generative deep neural network generates a better model; Fig. 17; [0149]: this process 
Azernikov in view of Li further discloses in response to the training of the generative model, generate the 3D model based on the trained generative model and a plurality of captured images (Li; Fig. 24; [0184]: a model generator 2412 uses the training results of the discriminator 2406 to generate a trained model 2414 which may be continually updated and used by the discriminator 2406; the system may be trained until the discriminator reaches an acceptable level of accuracy).

Regarding to claim 7, Azernikov in view of Li discloses the apparatus of claim 1, further including a camera position identifier to identify a position within the 3D model for the captured image (Azernikov; [0003]: a three dimensional (3D) imaging camera scans the prepared tooth and its surroundings; [0014]: convert 3D coordinates of each point of the 3D scan data into a distance value from a given plane to each of the point; [0091]: the 3D dental model is a digital file of a point cloud, where each pixel is associated with a three dimensional coordination (x, y, z); Fig. 12A-C; [0120]: data associated with restoration design 1212 is preprocessed and is provided as an input);
Azernikov in view of Li further discloses further including a camera position identifier to identify a position within the 3D model for the captured image (Li; [0158]: eye tracking devices precisely measure the eye's position and movement; eye tracking devices determine fixation points in virtual reality implementations; [0181]: extracts features in each point cloud at 2303; Point cloud registration circuitry/logic 2304 registers all point clouds to generate the final 3D 

Regarding to claim 8, Azernikov discloses at least one non-transitory machine-readable medium comprising instructions which, when executed, cause a machine to at least ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 8.

Regarding to claim 9, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 9.



Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 14.

Regarding to claim 15, Azernikov discloses a method for generating a three-dimensional (3D) model for digital image scene reconstruction, the method comprising ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 15.

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16.

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 20.



Regarding to claim 22, Azernikov discloses an apparatus for generating a three-dimensional (3D) model for digital image scene reconstruction ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model), the apparatus comprising: 
means for ([0049]: software and firmware comprises instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200). 

Regarding to claim 23, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 23.

Claims 3-4, 10-11, 17-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov (US 20180028294 A1) in view of Li (US 20190096035 A1), and further in view of Peek (US 20160283833 A1).
Regarding to claim 3, Azernikov in view of Li discloses the apparatus of claim 2,
 Azernikov in view of Li further discloses the simulated image and the captured image (same as rejected in claim 1).

further including a peak signal to noise ratio identifier to calculate a peak signal to noise ratio between an image and the captured image, the loss value based on the peak signal to noise ratio.
In same field of endeavor, Peek teaches:
further including a peak signal to noise ratio identifier to calculate a peak signal to noise ratio between an image and the captured image, the loss value based on the peak signal to noise ratio ([0040]: perform the image comparison; the degree of conformity is expressed as a percentage; [0041]: calculate a degree of conformity using a Peak Signal to Noise Ratio; compute a Peak Signal to Noise Ratio and Mean Squared Error using the baseline image and captured image; [0042]: the baseline image and captured images are both converted to normalized greyscale images; compute the Peak Signal to Noise Ratio based on both images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Azernikov in view of Li to include further including a peak signal to noise ratio identifier to calculate a peak signal to noise ratio between an image and the captured image, the loss value based on the peak signal to noise ratio as taught by Li. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].

Regarding to claim 4, Azernikov in view of Li discloses the apparatus of claim 2,
Azernikov in view of Li further discloses the simulated image and the captured image (same as rejected in claim 1). 

further including a structural similarity identifier to calculate a structural similarity value between an image and the captured image, the loss value based on the structural similarity value.
In same field of endeavor, Peek teaches:
 further including a structural similarity identifier to calculate a structural similarity value between an image and the captured image, the loss value based on the structural similarity value (0040]: perform the image comparison; the degree of conformity is expressed as a percentage; [0041]: calculate a degree of conformity; additional techniques are also possible; [0042]: compute a degree of similarity between two images;  Structural similarity, Scale-Invariant Feature Transform, Speeded Up Robust Features; calculate a degree of conformity using Structural similarity value; [0043]: error has been detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Li to include further including a structural similarity identifier to calculate a structural similarity value between an image and the captured image, the loss value based on the structural similarity value as taught by Li. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].



Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 11.

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 17.

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 18.

Regarding to claim 24, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 24.

Regarding to claim 25, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 25.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov (US 20180028294 A1) in view of Li (US 20190096035 A1), in view of Peek (US 20160283833 A1), and further in view of Collet (US 20170004649 A1).
Regarding to claim 5, Azernikov in view of Li discloses the apparatus of claim 2, 

Azernikov in view of Li fails to explicitly disclose:
further including a normalized correlation identifier to calculate a normalized correlation value between the simulated image and another image, the loss value based on the normalized correlation value.
In same field of endeavor, Peek teaches:
the loss value based on the normalized correlation value ([0040]: perform the image comparison; the degree of conformity is expressed as a percentage; [0041]: calculate a degree of conformity; [0042]: the baseline image and captured images are both be converted to normalized greyscale images; the Peak Signal to Noise Ratio (PSNR) and/or Mean Squared Error (MSE) are computed from these images. Additional algorithms for computing a degree of similarity between two images include Structural similarity (SSIM), Scale-Invariant Feature Transform (SIFT), Speeded Up Robust Features (SURF), among others; [0043]: error has been detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Li to include the loss value based on the normalized correlation value as taught by Li. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].
Azernikov in view of Li and Peek fails to explicitly disclose:

In same field of endeavor, Collet teaches: 
further including a normalized correlation identifier (Fig. 4; [0053]: a PC, client device, or server) to calculate a normalized correlation value between the simulated image and another image ([0048-0049]: calculate the normalized cross-correlation, i.e. NCC, score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Li and Peek to modify further including a normalized correlation identifier to calculate a normalized correlation value between the simulated image and another image as taught by Collet. The motivation for doing so would have been to computationally reconstruct a three-dimensional (3D) scene using a combination of plural modeling techniques as taught by Collet in paragraph [0002].

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 12.

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 19.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616